DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
Response to Amendment
3.	The present office action is made in response to the amendment filed by applicant on 8/5/2022. It is noted that in the amendment, applicant has made changes to the claim(s). There is not any change being made to the drawings and the specification.
4.	Regarding to the claims, applicant has amended claim 1. There is not any claim being added into or canceled from the application. The pending claims are claims 1 and 4-15 which claims are examined in the present office action. Note that claims 2-3 were canceled in the Pre-amendment of 9/9/2020.
Response to Arguments
5.	Regarding to the rejections of claims 1 and 4-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 6/29/2022, the amendments to the claim(s) as provided in the amendment of 8/5/2022 and applicant’s arguments as provided in the mentioned amendment and in the interview of 8/8/2022 have been fully considered and are sufficient to overcome the rejections of the mentioned claims set forth in the mentioned office action.
6.	However, a review of the drawings and the specification has resulted that there are some problems regarding to the drawings and the claims being found. New objection(s) to the drawings and new rejection(s) of the claims are provided in the present office action. The examiner sincerely apologized for not raised those problems earlier.
Drawings
7.         The application contains a total of three sheets of figures 1-3 which includes two sheets of figures 2-3 as filed on 6/26/2020, and one replacement sheet contained figure 1 as filed on 6/8/2022.  The mentioned three sheets of figures 1-3 are objected by the examiner for the following reason(s).
8.	The drawings are objected to because the numbers regarding to the quantity Δz as a function of the numerical aperture is improper. In particular, the values of “(0,7NAmax)2” as shown in each of figures 2(a)-2(c) should be changed to --“(0.7NAmax)2”--, i.e., “0.7” should be changed to --0.7--. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
9.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.         Claims 1 and 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim recites an immersion objective lens having four lens groups wherein the second lens group is moved along the optical axis of the lens to achieve a corrective effect with respective to a spherical aberration, see the features thereof “the second lens group … the immersion objective lens” (claim 1 on lines 10-16). However, it is completely unclear about the so-called “a mean numerical aperture” recited in the mentioned feature. The disclosure does not provide sufficient description/information for the so-called “a mean numerical aperture”. Thus, absent of sufficient description/information for the terms in the disclosure then it would have not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Conclusion
11.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent No. 10,732,395 is cited as of interest in that it discloses an immersion objective lens having four lens groups. The Patent has the same entity as that of the present US application. 
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872